DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 28, 31, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the measurements of the second seismic energy by the one or more third geophones" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination only this will be read as "the measurements of the second seismic energy by the one or more second geophones".
Claim 28 recites the limitation "the measurements of the second seismic energy by the one or more third geophones" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination only this will be read as "the measurements of the second seismic energy by the one or more second
Claim 31 recites the limitation "the one or more processors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the measurements of the second seismic energy by the one or more third geophones" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination only this will be read as "the measurements of the second seismic energy by the one or more second geophones".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-20, 23-25, 27-35, 38-40, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bakulin (8275551) in view of Pires De Vasconcelos (10502850).
With regards to claim 1, Bakulin teaches generating seismic energy using one or more seismic sources positioned on the earth’s surface (Col 5, lines 53-54; Col 10, line 
Pires De Vasconcelos teaches seismic surveys having various different source-receiver geometry combinations (Fig 8(a)-(c); Fig 9(a)-(d)), including a geometry which provides one or more first geophones and one or more third geophones at a first depth and one or more second geophones on the earth’s surface and proximal to one or more second sources(Fig 9(d)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bakulin to have a survey geometry 
Further, given the virtual source teaching of Bakulin and the varied survey geometry teachings of Pires De Vasconcelos, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the steps of Bakulin multiple times to provide the datasets at the receiver locations of Pires De Vasconcelos and further given the level of technical knowledge in the art would have found it obvious to sequentially perform the method such that data is used from the one or more first geophones and one or more second geophones to provide an estimated propagation of the seismic energy along the path from the position of the one or more second geophones to a first geophones, and then perform the method using that data with the data from the one or more third geophones from the co-located source to provide an estimated propagation of the seismic energy along the path from the one or more first geophones to the one or more third geophones since such a modification would have only required a duplication of steps and it has been held that mere duplication of the essential working parts of a device or system involves only routine skill in the art.
With regards to claim 16, Bakulin teaches one or more processors (Col 5, 66 - Col 6, line 9); and one or more non-transitory computer-readable media including one or more sequences of instructions (Col 6, lines 10-29) which, when executed by the one or more processors, causes the processor to: generate seismic energy using one or more seismic sources positioned on the earth’s surface (Col 5, lines 53-54; Col 10, line 19); obtain data from one or more geophones (Col 5, lines 56-58; Col 10, lines 18-19); estimate, by a computer device (Col 5, 66 - Col 6, line 9), based on the data, a 
Pires De Vasconcelos teaches seismic surveys having various different source-receiver geometry combinations (Fig 8(a)-(c); Fig 9(a)-(d)), including a geometry which provides one or more first geophones and one or more third geophones at a first depth and one or more second geophones on the earth’s surface and proximal to one or more second sources(Fig 9(d)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bakulin to have a survey geometry as taught by Pires De Vasconcelos since such a modification would have allowed the survey operator to optimize the survey for both cost and coverage considerations.  
Further, given the virtual source teaching of Bakulin and the varied survey geometry teachings of Pires De Vasconcelos, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the steps of Bakulin multiple times to provide the datasets at the receiver locations of Pires De Vasconcelos and further given the level of technical knowledge in the art would have found it obvious to sequentially perform the method such that data is used from the one or more first geophones and one or more second geophones to provide an estimated propagation of the seismic energy along the path from the position of the one or more second geophones to a first geophones, and then perform the method using that data with the data from the one or more third geophones from the co-located source to provide an estimated propagation of the seismic energy along the path from the one or more first geophones to the one or more third geophones since such a modification would have only required a duplication of steps and it has been held that mere duplication of the essential working parts of a device or system involves only routine skill in the art.
With regards to claim 31, Bakulin teaches a non-transitory computer-readable medium including one or more sequences of instructions (Col 6, lines 10-29) which, when executed by the one or more processors, causes the processor to: generate seismic energy using one or more seismic sources positioned on the earth’s surface (Col 5, lines 53-54; Col 10, line 19); obtain data from one or more geophones (Col 5, lines 56-58; Col 10, lines 18-19); estimate, by a computer device (Col 5, 66 - Col 6, line 9), based on the data, a propagation path of seismic energy along a first path extending from one or more first geophones to a target (Fig 8: 22) positioned at a second depth below the earth’s surface and to one or more third geophones (Col 10, lines 51-54; Col 
Pires De Vasconcelos teaches seismic surveys having various different source-receiver geometry combinations (Fig 8(a)-(c); Fig 9(a)-(d)), including a geometry which provides one or more first geophones and one or more third geophones at a first depth and one or more second geophones on the earth’s surface and proximal to one or more second sources(Fig 9(d)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bakulin to have a survey geometry as taught by Pires De Vasconcelos since such a modification would have allowed the survey operator to optimize the survey for both cost and coverage considerations.  
Further, given the virtual source teaching of Bakulin and the varied survey geometry teachings of Pires De Vasconcelos, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the steps of Bakulin multiple times to provide the datasets at the receiver locations of Pires De Vasconcelos 

With respect to claims 2, 17, and 32, Bakulin as modified teaches the invention as discussed above.  As discussed above, Bakulin teaches estimating based on first and second data, a propagation path extending from one or more first geophones to a target and to one or more second geophones (Col 10, lines 51-54; Col 10, line 67 – Col 11, line 2).
With respect to claims 3, 18, and 33, Bakulin teaches cross-correlating first and second data (Col 3, lines 22-25; Col 9, lines 66-67).
With respect to claims 4, 19, and 34, Bakulin as modified teaches the invention as discussed above.  As discussed above, Bakulin teaches estimating based on third data and a propagation path extending from one or more first geophones to a target and to one or more second geophones, a propagation path extending from one or more first 
With respect to claims 5, 20, and 35, Bakulin teaches cross-correlating third data and a propagation path extending from one or more first geophones to a target and to one or more second geophones (Col 3, lines 22-25; Col 9, lines 66-67).
With respect to claims 8, 23, and 38, Bakulin teaches the one or more geophones are positioned below a first subterranean region (Fig 8: 20) and above a second subterranean region (Fig 8: 11), and wherein a complexity of the first subterranean region is greater than a complexity of the second subterranean region (Col 10, lines 6-11).
With respect to claims 9, 24, and 39, Bakulin teaches the target is positioned below the second subterranean region (Fig 8: 22).
With respect to claims 10, 25, and 40, Bakulin teaches the target is a subterranean structure (Fig 8: 22).
With respect to claims 12, 13, 27, 28, 42, and 43, Bakulin teaches the measurements of the first seismic energy and second seismic energy by the one or more first and second geophones respectively comprises measurements of primary wave components of the first and second seismic energy respectively (Col 5, lines 12-20).  
With respect to claims 14, 29, and 44, Bakulin teaches determining one or more characteristics of the target comprises generating an image of the target (Col 11, lines 8-9, 39-40).
With respect to claim 15, 30, and 45, Bakulin teaches determining one or more characteristics of the target comprises determining a subsurface feature of the target (Col 14, lines 21-22).

Claims 6, 7, 21, 22, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bakulin in view of Pires De Vasconcelos, and further in view of Moore (2008/0225642). 
Bakulin as modified teaches the invention as discussed above.  However, it does not teach interpolating the first and third data to obtain interpolated first and third data respectively, the interpolated first and third data representing simulated measurements of the first and third seismic energy respectively by one or more virtual geophones positioned at a first depth blow the earth’s surface. 
Moore teaches horizontally interpolating seismic data to obtain interpolated seismic data, the interpolated seismic data representing simulated measurements of the seismic energy produced by one or more virtual geophones at a same vertical depth as the original seismic data ([0013]-[0014]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bakulin to incorporate the interpolation of Moore since such a modification would have allowed for optimal sensor and measurement spacing based on the survey restrictions and objectives.

Claims 11, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bakulin in view of Pires De Vasconcelos, and further in view of Berron et al., SEG Las Vegas 2012 Annual Meeting, 2012. 
Bakulin as modified teaches the invention as discussed above.  However, it does not teach a quantity of the second geophones is greater than a sum of a quantity of the first geophones and a quantity of the third geophones. 
Berron teaches a quantity of the second geophones is greater than a sum of a quantity of the first geophones and a quantity of the third geophones (page 1, Col 2, lines 7-12).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bakulin with the sensor proportioning of Berron since such a modification would have allowed for a good ratio of data cost versus coverage.
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645